DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " the load distribution" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation " the load distribution" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young ( KR-20170010184).
In regards to claim 1, Young discloses, an automated guided vehicle (AGV), comprising: 
a frame(110); a drive-steer unit (100), comprising a steerable drive wheel (140); a pair of casters (150); and a suspension system comprising a rocker (130) pivotally attached to the frame for movement about a pivot axis (136), wherein the drive-steer unit (100) is attached to the rocker (130) on one side of the pivot axis and the pair of casters (150) is attached to the rocker on an opposite side of the pivot axis, whereby the drive-steer unit (100) and the pair of casters (150) move together about the pivot axis in the same rotational direction when the rocker tilts about the pivot axis.  (Paragraphs 0033-0039 and figures 6-9).
In regards to claim 2, Young discloses the drive wheel is located along a longitudinal axis of the AGV and each caster (150) is longitudinally and transversely spaced from the drive wheel (140) to establish three-point contact beneath the suspension system.  (at least, Paragraph 0042, Figure 6-9).
In regards to claim 3 and 4, Young discloses, an additional drive wheel (140) and an additional pair of casters (150), wherein the suspension system further comprises an additional rocker (130) pivotally attached to the frame for movement about a different pivot axis, configured to move independently from each other about the respective pivot axes , the additional drive wheel and pair of casters being attached to the additional rocker to move 
In regards to claim 5, Young discloses, the drive wheels are located along a longitudinal axis of the AGV and each caster is longitudinally and transversely spaced from each drive wheel to establish three-point contact beneath each rocker. (paragraph 0040-0042, Fig.6-9) 
In regards to claim 6, Young discloses the drive wheels (140) are located longitudinally and transversely between the casters (150).  (Fig.6-9).
In regards to claim 7, Young discloses, the additional drive wheel is steerable. (paragraph 0047, figure 7) .
In regards to claim 8, Young discloses, the drive-steer unit (100) and the pair of casters (150) are rigidly mounted to the rocker (130) such that there is no relative movement between the rocker (130) and the drive-steer unit (100) or between the rocker (130) and the pair of casters (150) about the pivot axis (136) when the rocker (130) tilts about the pivot axis.   (Paragraph 0040-0042 figure 7-9).
In regards to claim 9, Young discloses (paragraphs 0046-0047 and figure 7-9) the drive wheel has a steering device and the pair of casters have a thrust bearing that provides a swivel axis in which the caster is configured to swivel about, and the steering axis and the swivel axes are parallel with each other when the rocker tilts. 
In regards to claim 11, Young discloses wherein a drive axis and a steering axis of the drive-steer unit intersect.  (Crossing portion or intersection portion, at least 0046-0047, Figures 6-9).
In regards to claim 17, Young discloses, (paragraph 0052-0053, Figs. 8-9) An automated guided vehicle (AGV) comprising a drive wheel which is free to move about a pivot axis and a pair of casters configured to move about the pivot axis with the drive wheel, 

In regards to claim 18, Young discloses, a rocker, which is free to move about the pivot axis (136), wherein the drive wheel and the pair of casters are mounted to the rocker (Figs.6 or 8) such that a distance between the steering axis 140 and the swivel axes 150 is constant.  (at least, Paragraphs 0047-0049) 
In regards to claim 20, Young discloses the load distribution ration is constant at any given position of the casters about the respective axes (paragraph 0018, to evenly distribute load applied to the vehicle body for a more stable transportation). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Young ( KR-20170010184).
In regards to claim 12,13 and 19, Young discloses the claimed invention and shows that the caster is spaced from the pivot axis by a second distance different from the first distance.   With respect to a ratio of drive wheel load to the load on the pair of casters being inversely proportional to a ratio of the second distance to the first distance, as Young discloses the same structure, it would follow that the ratios as claimed would be met by Young. In addition to the first distance is constant and the second distance is a function of the direction of . 
Young, having the same structure as claimed, appears to show that a load distribution between the drive wheel and the pair of casters is such that the drive wheel has sufficient traction with the ground to propel the AGV along the ground in an unloaded condition of the AGV and the drive wheel load is less than a rated load of the drive-steer unit in a maximum load condition of the AGV.  Nevertheless, it would have been obvious to one of ordinary skill in the art to modify the arrangement of Young so that load distribution was as claimed so as to ensure proper traction and operation of the vehicle.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young ( KR-20170010184).
Young discloses the same structure as claimed and it would follow that the load distribution between the drive wheel and the pair of casters would be constant as the AGV moves along the ground and the rocker tilts in response to uneven conditions along the ground and the suspension system does not rely on a biasing element to maintain traction between the drive wheel and the ground (paragraph 0053).  However, the functional recitation of the load distribution does not serve to distinguish.  Nevertheless, it would have been an obvious matter of design choice to provide the suspension system that does not rely on a biasing element to maintain traction between the drive wheel and the ground so as to ensure effective operation, and since it appears the invention would perform equally as well with the system disclosed by Young,  Paragraph 0053, Figs 8-9, when the rocker (130) is pivoted parallel to the ground inclined around the hinge (136), the drive wheel (140) and casters (150) are always grounded to the ground.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claim 1 above, and further in view of Lord (US 20170080846).
In regards to claim 10, Young teaches the claimed invention except the suspension system further comprising a retraction mechanism configured to tilt the rocker while the AGV is stationary such that the drive wheel is lifted away from the ground and only the casters support the weight of the AGV.  (Young, Paragraph 0046-0047, Fig 7-9)
However, Lord teaches (Paragraph 0049 Fig.2-3,) in a second position, a pair of wheels 133 being retracted and don’t touch the ground 301, wherein a drive system 142 is retracted towards/into a space 142. It would have been obvious to one of ordinary skill in the art by the effective filing date to combine the teachings of Lord to the suspension system of Young in order to tilt the rocker while the AGV is stationary such that the drive wheel is lifted away from the ground and the casters support the weight so that the AGV can be easily moved or pushed manually on the casters without the combined friction of the wheels or drive system inhibiting movement thereof (Lord, Paragraph 0050). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed in PTO-892 teach various Automated Guided Vehicle suspensions relevant to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616